DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James H. Ortega, Reg. No. 50554 on 4/7/2021.

The application has been amended as follows: 
1. (Canceled)  
2. (Canceled)  
3. (Canceled)  
4. (Canceled)  
5. (Canceled)  
6. (Canceled)  
7. (Canceled)  
8. (Canceled)  
9. (Canceled)  
10. (Canceled) 
11. (Canceled) 
12. (Canceled) 

14. (Canceled) 
15. (Currently Amended) A method of controlling a remote keyless system mounted on a vehicle with a mobile telephone, said remote keyless system configured to wirelessly communicate with said mobile telephone, said method comprising: executing an executable program installed on a mobile telephone, wherein said executable program enables said mobile telephone to wirelessly control said remote keyless system of said vehicle when execution of said executable program is automatically detected AMENDMENT IN RESPONSE TO FINAL OFFICE ACTIONPAGE 3 OF 9ATTORNEY DOCKET No. APATE.0101CIP-CSERIAL NO. 16/210,103 proximate to said remote keyless system and without requiring active input by a user of said mobile telephone through said mobile telephone for said automatic detection, wherein said enabling comprises said mobile telephone passively communicating with said remote keyless system to wirelessly start the engine of said vehicle, and 
wherein said enabling further comprises enabling said mobile telephone to automatically send an indication to a second mobile telephone calling or transmitting a message to the user's mobile telephone that the user is operating the vehicle, when the executable program causes the start of the engine of the vehicle and when the executable program determines that said mobile telephone executing the executable program is in motion;
wherein said sent indication is a visual indicator sent to the second mobile telephone to indicate that the user is operating the vehicle at the time a user of the second mobile telephone is calling or typing a message to the user, or is a visual indicator made to appear in the contact list in the second mobile telephone next to the entry of the user.  

26. (Canceled) 
27. (Canceled) 
28. (Canceled).  



Allowable Subject Matter
Claims 15-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Howarter et al. (US 20100075655 A1) and Wheeler (US 20080167806 A1) are the closest prior art to the claimed invention.
Regarding claim 15, Howarter teaches a method of controlling a remote keyless system mounted on a vehicle with a mobile telephone, said remote keyless system configured to wirelessly communicate with said mobile telephone, said method comprising: 
executing an executable program installed on a mobile telephone, wherein said executable program enables said mobile telephone to wirelessly control said remote keyless system of said vehicle when execution of said executable program is automatically detected proximate to said remote keyless system and without requiring active input by a user of said mobile telephone through said mobile telephone for said automatic detection, wherein said enabling comprises said mobile telephone passively communicating with said remote keyless system to wirelessly start the engine of said vehicle.
Wheeler teaches wherein said enabling further comprises enabling said mobile telephone to automatically send an indication to a second mobile telephone calling or transmitting a message to the user's mobile telephone that the user is operating the vehicle, and when the executable program determines that said mobile telephone executing the executable program is in motion.
Howarter and Wheeler alone or in combination do not teach when the executable program causes the start of the engine of the vehicle and wherein said sent indication is a visual indicator sent to the second mobile telephone to indicate that the user is operating the vehicle at the time a user of the second mobile telephone is calling or typing a message to the user, or is a visual indicator made to appear in the contact list in the second mobile telephone next to the entry of the user of the particular application in combination with all the recited limitations of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aladesuyi (US 20090069954 A1) discloses a method to allow vehicle users to locate, monitor, and control their vehicle and receive notifications of constraint violations by using a hand-held device and/or internet web browser. Such constraints may be customized by vehicle or group of vehicles, over the air or by a user using a host.
Chia et al. (US 20190085614 A1) discloses a door operating system for automatic opening of a door of a vehicle boot is provided. The door operating system includes an on-board device mountable on the vehicle and a mobile device. The on-board device includes a door opening mechanism, a boot door control module for activating the door opening mechanism, a door opening sensor, the door opening sensor being configured to receive a door opening signal for bringing the boot door control module into an automatic opening mode, and a presence sensor. The presence sensor is configured to detect a presence signal from a wireless vehicle access device.
Vincenti (US 20160055699 A1) discloses methods, system, mobile node, administrative module for managing access to a vehicle and/or for activating temporary access to the vehicle. A fixed unit comprising a short range transceiver is provided in the vehicle, for managing access thereto the vehicle. A virtual key is provided to the mobile device that has a primary function other than virtual key management. The fixed unit interacts only via the short range transceiver while granting access, the 
Torkkola et al. (US 20040252027 A1) discloses an apparatus and method for classifying a driver's activity state use sensor data relating to at least one vehicle operating condition to determine driver activity and classify into one of at least two states.
Do Nascimento (US 20020128000 A1) discloses a system for use with a mobile communication unit includes a service device configured to determine at least one service to be applied to affect at least one of incoming and outgoing communications to and from, respectively, the mobile communication unit, the service device being configured to determine the at least one service to be applied dependent upon a location of the mobile communication unit, and a controller coupled to the service device and configured to implement the at least one service to affect the at least one of incoming and outgoing communications to and from the mobile communication unit, respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/NICOLE M LOUIS-FILS/               Examiner, Art Unit 2641                                                                                                                                                                                         



/CHARLES N APPIAH/               Supervisory Patent Examiner, Art Unit 2641